Citation Nr: 0510317	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1971.  The veteran served in Vietnam from May 1968 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

In the veteran's March 2005 Informal Hearing Presentation, 
the veteran's representative raises a claim of entitlement to 
service connection for depression.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no competent medical evidence of record, which 
indicates that the veteran has been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in July 
2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2003 rating decision, July 2003 statement of the 
case (SOC), the October 2003 supplemental statement of the 
case (SSOC) and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  

In particular, in a July 2002 letter, the veteran was 
informed of the enactment of the VCAA.  This letter advised 
the veteran to identify any evidence in support of the claim 
on appeal that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to service connection for PTSD.  The letter further informed 
him that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  However, it was 
ultimately his responsibility to submit any private records.  
The veteran responded to the letter and provided a stressor 
statement in August 2002.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than two years have 
passed since the July 2002 letter was sent to the veteran by 
the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable agency of 
original jurisdiction decision.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  Here, the VCAA notification 
letter was sent in July 2002, and his claim was initially 
denied in March 2003.  Hence, there has been no Pelegrini 
violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. at 120-21.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records, service personnel 
records, and VA outpatient treatment records are included in 
the file.  He was afforded a VA examination in September 
2002.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, 
as established by medical evidence, between current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If however, VA determines that 
the veteran did not engage in combat with the enemy or that 
the veteran engaged in combat with the enemy but the alleged 
stressor is not combat-related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of 
the alleged stressor. Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  Initially, the Board notes 
that the veteran asserts that he participated in the TET 
Offensive between 1968 and 1969 as a basis for his PTSD 
claim.  He further asserts that the following were in-
service stressors: he sustained a concussion from a rocket 
that was tossed at him from the top bunk to the floor; he 
ran into the bunker in the dark and was hit by someone 
inside thinking he was the enemy; he was on the flight line 
when the aircraft took direct fire; and his base at Phan 
Rang was attacked every two to three days. 

In various statements to VA treatment providers the veteran 
has indicated that he was not in combat during Vietnam.  The 
veteran's DD-214 and service personnel records indicate that 
while the veteran served during the Vietnam War from May 
1968 to May 1969, and he was not awarded any ribbons or 
awards denoting combat.  His military occupational specialty 
(MOS) was listed as an Aircraft Maintenance Specialist.  
Service medical records are devoid of any treatment for or 
complaints of PTSD.  Complaints with respect to depression 
or excessive worry upon separation examination in November 
1970 were in connection with anxiety over leaving the 
service.  His psychiatric examination was normal.  His 
service medical records were devoid of any evidence of a 
concussion from a rocket blast or any injuries from being 
attacked in his bunker. 

The veteran was afforded a VA examination in September 2002.  
At that time, the veteran complained of longstanding 
depression.  The veteran denied suicidal or homicidal 
ideation, as well as hallucinations or delusions.  The 
veteran was diagnosed with major depression.  The examiner 
opined that there was no evidence to support a diagnosis of 
PTSD and, further, that the criteria for PTSD was not met. 

VA outpatient treatment records dated between March 2002 and 
October 2002 were devoid of any diagnoses of PTSD.  In July 
2002, PTSD was specifically ruled out.  Private medical 
records from Kaiser Permanente were negative for any 
complaints of or diagnoses of PTSD.

Between April 2003 and May 2003, the veteran was 
hospitalized at the Westside VA Hospital for Depressive 
Disorder, not otherwise specified.  While the veteran 
reported combat exposure during this period of 
hospitalization, PTSD was ruled out. 

In the instant case, the veteran has variously reported 
combat exposure and at other times denied participation in 
combat.  There is no evidence in the veteran's service 
personnel records that he in fact participated in combat.  
Moreover, his service medical records do not corroborate his 
assertion that he sustained a concussion from a rocket 
blast.  Verification of the asserted in-service stressors 
aside, the veteran has not been diagnosed with PTSD, a 
requisite element to establish service connection for PTSD.  
See 38 C.F.R. § 3.304(f).  

While the veteran has asserted that he has PTSD related to 
his period of active duty service, he is a layperson with no 
medical training or expertise; thus, his contentions alone 
do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As noted at the outset, service connection for PTSD requires 
a diagnosis of the disorder; credible supporting evidence 
that the claimed in-service stressful events actually 
occurred; and a link, as established by medical evidence, 
between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Since the evidence of 
record fails to meet the three-prong requirement set out 
above, the preponderance of the evidence is against his 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


